                                  Case 18-24170-AJC                  Doc 1        Filed 11/14/18           Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Astor EB-5, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  14 NE 1 Ave.
                                  956 Washington Avenue                                           #1400
                                  Miami Beach, FL 33139                                           Miami, FL 33132
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Miami-Dade                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.Hotelastor.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-24170-AJC                 Doc 1         Filed 11/14/18              Page 2 of 13
Debtor    Astor EB-5, LLC                                                                               Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 18-24170-AJC                      Doc 1        Filed 11/14/18              Page 3 of 13
Debtor   Astor EB-5, LLC                                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 18-24170-AJC                   Doc 1        Filed 11/14/18             Page 4 of 13
Debtor    Astor EB-5, LLC                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 14, 2018
                                                  MM / DD / YYYY


                             X   /s/ David J. Hart                                                        David J. Hart
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Paul L. Orshan                                                        Date November 14, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul L. Orshan
                                 Printed name

                                 ORSHAN, P.A.
                                 Firm name

                                 701 Brickell Ave.
                                 Suite 2000
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305-529-9380                  Email address      paul@orshanpa.com

                                 FBN 776203 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                          Case 18-24170-AJC                    Doc 1         Filed 11/14/18                Page 5 of 13


 Fill in this information to identify the case:
 Debtor name Astor EB-5, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 1651 Astor LLC                                                                         Disputed                                                                        $241,905.38
 6971 N. Federal Hwy
 Suite 100
 Boca Raton, FL
 33487
 SMS Lodging LLC                                                                        Disputed                                                                        $162,662.87
 c/o Levine & Partners,
 P.A.
 3350 Mary St.
 Miami, FL 33133
 Booking.com                                                                                                                                                              $30,288.00
 P.O. Box 1639 1000
 BP
 Amsterdam
 The Netherlands
 Cole, Scott & Kissane                                                                                                                                                    $28,229.62
 9150 South Dadeland
 Blvd
 Suite 1400
 Miami, FL 33156
 Alejandro Martinez                                                                                                                                                       $25,000.00
 1618 Sand Hill Road
 Apt 105
 Palo Alto, CA 94304
 Maria Claudia Lodo                                                                                                                                                       $25,000.00
 11659 Vinci Drive
 Windermere, FL
 34789
 Stem LLC                                                                               Disputed                                                                          $18,000.00
 c/o Chase Lawyers
 21 SE 1 Ave.
 Suite 700
 Miami, FL 33131




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 18-24170-AJC                    Doc 1         Filed 11/14/18                Page 6 of 13


 Debtor    Astor EB-5, LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Allen Norton & Blue                                                                    Disputed                                                                          $16,642.72
 PA
 121 Majorca Avenue
 Suite 300
 Coral Gables, FL
 33134
 City of Miami Beach                                                                                                                                                      $16,292.08
 1700 Convention
 Center Drive
 Miami Beach, FL
 33139
 Washing Kings                                                                                                                                                            $16,236.98
 1712 SW 1 St.
 Miami, FL 33135
 TY Group                                                                                                                                                                 $15,129.03
 10800 NW 106 St.
 Suite 12 Miami, FL
 3317
 Suite 12
 Miami, FL 33178
 Florida Dept of                                                                                                                                                          $14,223.78
 Revenue
 8175 NW 12th Street
 Suite 224
 Doral, FL 33126
 Florida Power & Light                                                                                                                                                    $12,229.75
 General Mail Facility
 Miami, FL 33188
 CitiBusiness                                                                                                                                                             $12,174.44
 AAdvantage
 P.O. Box 9001037
 Louisville, KY
 40290-1037
 Atlantic Broadband                                                                                                                                                       $11,382.88
 P.O. Box 371801
 Pittsburgh, PA
 15250-7801
 American Express                                                                                                                                                         $11,300.00
 Merchant Financing
 World Financial
 Center
 200 Vessey St.
 New York, NY 10285
 The Murtha Law                                                                                                                                                           $11,008.98
 Group, P.A.
 7351 Office Park
 Place
 Melbourne, FL 32940
 Ford Harrison                                                                                                                                                              $7,450.00
 P.O. Box 890836
 Charlotte, NC
 28289-0836


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 18-24170-AJC                    Doc 1         Filed 11/14/18                Page 7 of 13


 Debtor    Astor EB-5, LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Neighbors Coffee                                                                                                                                                           $6,476.48
 Company
 5963 SW 21 St
 West Park, FL 33023
 Waste Management                                                                                                                                                           $6,431.41
 P.O. Box 4648
 Carol Stream, IL
 60197-4648




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 8 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            1651 Astor LLC
            6971 N. Federal Hwy
            Suite 100
            Boca Raton, FL 33487


            Alejandro Martinez
            1618 Sand Hill Road
            Apt 105
            Palo Alto, CA 94304


            Allen Norton & Blue PA
            121 Majorca Avenue
            Suite 300
            Coral Gables, FL 33134


            American Express
            Merchant Financing
            World Financial Center
            200 Vessey St.
            New York, NY 10285


            APEX Environmental Solutions Inc
            7842 NW 178 St.
            Hialeah, FL 33015


            Astor EB5 Funding LLC
            14 NE 1 Ave
            Suite 1400
            Miami, FL 33132


            AT&T
            P.O. Box 105262
            Atlanta, GA 30348-5262


            Atlantic Broadband
            P.O. Box 371801
            Pittsburgh, PA 15250-7801


            Booking.com
            P.O. Box 1639 1000 BP
            Amsterdam
            The Netherlands


            CitiBusiness AAdvantage
            P.O. Box 9001037
            Louisville, KY 40290-1037
Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 9 of 13



        City of Miami Beach
        1700 Convention Center Drive
        Miami Beach, FL 33139


        Cole, Scott & Kissane
        9150 South Dadeland Blvd
        Suite 1400
        Miami, FL 33156


        David J Hart as Manager of Astor EB-5, L
        14 NE 1 Ave
        Suite 1400
        Miami, FL 33132


        Fabiola Renza De Valenzuela
        c/o Ricardo Corona, Esq.
        3899 NW 7th St
        Miami, FL 33126-5551


        Flavio Maronese
        Av. 8 No. 784 4to Andar Espinho
        Aveiro
        Portugal 4500-207


        Florida Dept of Revenue
        8175 NW 12th Street
        Suite 224
        Doral, FL 33126


        Florida Power & Light
        General Mail Facility
        Miami, FL 33188


        Ford Harrison
        P.O. Box 890836
        Charlotte, NC 28289-0836


        FPL Energy Services
        P.O. Box 25426
        Miami, FL 33102-5426


        Gela Kovalsky
        c/o Ricardo Corona, Esq.
        3899 NW 7th St
        Miami, FL 33126-5551
Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 10 of 13



        Global Concept Elevator
        2152 Tyler St
        Hollywood, FL 33020


        HiQ Data Corp
        1414 NW 107 Ave
        Suite 204
        Miami, FL 33172


        Hub International Limited
        777 SW 37 Ave
        Suite 500
        Coral Gables, FL 33135


        Internos Technology
        14040 NW 82 Ave
        Miami Lakes, FL 33016


        Irak Manuel Ferreira Marino
        c/o Ricardo Corona, Esq.
        3899 NW 7th St
        Miami, FL 33126-5551


        Israel Ferreira
        c/o Ricardo Corona, Esq.
        3899 NW 7th St
        Miami, FL 33126-5551


        Jaime Salinas
        7087 NW 50 St.
        #2768
        Medley, FL 33166


        Karen Minard
        c/o Georges Pierre PLLC
        44 West Flagler St.
        Suite 2200
        Miami, FL 33130


        Maria Claudia Lodo
        11659 Vinci Drive
        Windermere, FL 34789


        Miami Dade County Property Taxes
        200 NW 2 Ave
        Miami, FL 33128
Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 11 of 13



        Miami Dade County Tax Collector
        200 NW 2 Ave
        Miami, FL 33128-1735


        Miami Dade County Tax Collector
        200 NW 2 Ave Miami, FL 33128-1735
        Miami, FL 33128-1735


        Neighbors Coffee Company
        5963 SW 21 St
        West Park, FL 33023


        Onity
        Lockbox 223067
        Pittsburgh, PA 15251-2067


        Ouellette & Mauldin
        1550 S. Dixie Hwy
        Suite 205
        Miami, FL 33146


        Phones R Us
        1035 NE 125 St.
        Unit 200
        North Miami, FL 33161


        Red Hawk
        P.O. Box 530212
        Atlanta, GA 30353-0212


        Roberto Mazza
        690 S.W. 1st Court
        Apt. 2124
        Miami, FL 33130


        Sceptre Hospitality Resources, LLC
        1900 West Loop South
        Suite 1800
        Houston, TX 77027


        Shift4/Dollars on the Net
        1491 Center Crossing Rd
        Las Vegas, NV 89144
Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 12 of 13



        SMS Lodging LLC
        c/o Levine & Partners, P.A.
        3350 Mary St.
        Miami, FL 33133


        Stem LLC
        c/o Chase Lawyers
        21 SE 1 Ave.
        Suite 700
        Miami, FL 33131


        Steven La Cava
        c/o Philip S Vova, Esq.
        4000 Hollywood Blvd Ste 500N
        Hollywood, FL 33021-1224


        Sysco South Florida
        P.O. Box 64000A
        Miami, FL 33164-9000


        Teco People's Gas
        P.O. Box 31318
        Tampa, FL 33631-3318


        The Murtha Law Group, P.A.
        7351 Office Park Place
        Melbourne, FL 32940


        Truly Nolen
        5931 Hallandale Beach Blvd
        West Park, FL 33023-5245


        TY Group
        10800 NW 106 St. Suite 12 Miami, FL 3317
        Suite 12
        Miami, FL 33178


        Washing Kings
        1712 SW 1 St.
        Miami, FL 33135


        Waste Management
        P.O. Box 4648
        Carol Stream, IL 60197-4648
Case 18-24170-AJC   Doc 1   Filed 11/14/18   Page 13 of 13



        World Web Technologies
        P.O. Box 234 Chestermere, Alberta, Canad
        Alberta
        Canada T1X 1K8


        Zorida M. Yanez
        c/o Ricardo Corona, Esq.
        3899 NW 7th St
        Miami, FL 33126-5551
